DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 6 are objected to because of the following informalities:
Claim 4 recites “the laminated membrane according to claim 1” after the preamble. It appears that this was meant to be an independent claim. If so, examiner recommends bringing in the specific claim language from claim 1 to make claim 4 a proper independent claim. If not, this would render the claim indefinite as it is not clear if the substrate holder and substrate processing apparatus recited in claim 1 are the same as the substrate holder and substrate processing apparatus recited in claim 4.
Claim 6 recites “the substrate holder according to claim 4” after the preamble. It appears that this was meant to be an independent claim. If so, examiner recommends bringing in the specific claim language from claim 1 to make claim 6 a proper independent claim. If not, this would render the claim indefinite as it is not clear if the substrate processing apparatus recited in claim 4 is the same as the substrate processing apparatus recited in claim 6. This issue is compounded because claim 4 also recites back to claim 1. See objection for claim 4, which would also apply to claim 6.
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duescher et al. (US20160129547), hereinafter Duescher.
Regarding claim 1, Duescher discloses a laminated membrane (Fig.1 element 2, 0057) used in a substrate holder of a substrate processing apparatus (the laminated membrane of Duescher would be capable of being used in a substrate holder of a substrate processing apparatus), the laminated membrane comprising: a first sheet material (0057; any one of materials listed); and a second sheet material (0057; any one of materials listed) disposed on the first sheet material, wherein a part of the first sheet material is secured to a part of the second sheet material (0057).
Regarding claim 2, Duescher discloses the laminated membrane according claim 1 (see claim 1 rejection), wherein the part of the first sheet material is secured to the part of the second sheet material with an adhesive (0057).
Regarding claim 4, Duescher discloses a substrate holder (Fig. 1 element 7, 0115) of a substrate processing apparatus (substrate holder of Duescher would be capable of being used in a substrate processing apparatus), the substrate holder comprising: the laminated membrane according to claim 1 (see rejection of claim 1), wherein the laminated membrane has a substrate holding surface (Fig. 1, 0115; bottom surface of the laminated membrane (2) holds the substrate (34) by vacuum) configured to hold a substrate (0115).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Duescher et al. (US20160129547), hereinafter Duescher, in view of Chen et al. (US6080050), hereinafter Chen.
Regarding claim 3, Duescher discloses the laminated membrane according claim 1 (see claim 1 rejection), but fails to disclose the part of the first sheet material is secured to the part of the second sheet material by vulcanization bonding.
Chen is also concerned with a substrate holder and teaches the part of the first sheet material is secured to the part of the second sheet material by vulcanization bonding (6:66 – 7:9). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the method of vulcanization bonding taught by Chen to secure the part of the first sheet material to the part of the second sheet material of Duescher because vulcanization provides a stronger bond than other bonding techniques (e.g. adhesive).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Duescher et al. (US20160129547), hereinafter Duescher, in view of Chen et al. (US20060089092), hereinafter Chen’.
Regarding claim 5, Duescher discloses the substrate holder according claim 4 (see claim 4 rejection), but fails to disclose a first holder configured to position the first sheet material; and a second holder configured to position the second sheet material, wherein a first pressure chamber is defined between the first sheet material and the second sheet material.
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Duescher et al. (US20160129547), hereinafter Duescher, in view of Hunter et al. (US20180158707), hereinafter Hunter.
Regarding claim 6, Duescher discloses the substrate holder according claim 4 (see claim 4 rejection), but fails to disclose a substrate processing apparatus comprising: a rotatable table; wherein the substrate processing apparatus is configured to polish a substrate by rotating the table in a state where a polishing pad disposed on the table is brought into contact with-36- the substrate held by the substrate holder.
Hunter is also concerned with a substrate processing apparatus and teaches a substrate processing apparatus (Fig. 1A element 20) comprising: a rotatable table (Fig. 1B element 30, 0033); wherein the substrate processing apparatus is configured to polish a substrate (Fig. 1B element 10) by rotating the table in a state where a polishing pad (Fig. 1B element 32) disposed on the table is brought into contact with-36- the substrate held by the substrate holder (Fig. 1B, 0037). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723